 

Exhibit 10.17

 



WASTE CONNECTIONS, INC. 2016 INCENTIVE AWARD PLAN

 

RESTRICTED SHARE UNIT AGREEMENT

 

Waste Connections, Inc., an Ontario corporation (the “Company”), has granted to
Participant (as designated below) a Restricted Share Unit Award pursuant to the
Waste Connections, Inc. 2016 Incentive Award Plan (as amended and/or restated
from time to time, the “Plan”). Each Restricted Share Unit represents the right
to receive a cash payment or its equivalent in common shares of the Company
(“Shares”), subject to the terms of the Plan and this Award Agreement (which
includes, for Participants who are US Participants, the additional terms and
conditions provided under Exhibit A hereto). By electronically accepting this
Award Agreement through his or her Shareworks account with Solium Capital,
Participant is deemed to have accepted the terms and conditions of the Plan and
this Award Agreement.

 

In the event of any conflict or inconsistency between the terms of the Plan and
this Award Agreement, the terms of the Plan shall supersede and govern in all
respects. Any capitalized terms not defined herein are defined in the Plan.

 

1.          Grant Terms.

 

Participant Name: _____________________

 

Participant is a (check one box): US Participant ¨ or Canadian Participant ¨ or
Both ¨

 

Award Date: ________________

 

RSU Service Year (Canadian Participants only): _______

 

Shares Subject to Award:_______ Shares

 

Maturity Date: _______ (if left blank, the “maturity date” shall be the outer
time limits prescribed by Section 8(b)(iii) of the Plan).

 

2.          Vesting; Vested Award Units. Subject to the terms of the Plan and
this Award Agreement, the Participant’s Restricted Share Units shall become
vested and issuable in a series of [three (3)/four (4)] successive equal annual
installments upon the Participant’s completion of each year of Continuous Status
as an Employee, Director or Consultant over the [three (3)/four (4)-year] period
measured from the Award Date. However, no Shares with respect to which the Award
has vested in accordance with such schedule will actually be issued until the
Participant satisfies all applicable income and employment withholding taxes.
The Restricted Share Units subject to the Award that have become vested are
referred to as “Vested Award Units.”

 

Should the Participant’s Continuous Status as an Employee, Director or
Consultant cease for any reason prior to vesting in one or more installments of
the Restricted Share Units subject to the Award, then the Award will be
cancelled with respect to the unvested Shares and the number of Restricted Share
Units will be reduced accordingly, and the Participant will cease to have any
right or entitlement to receive any Shares or any other payment under those
cancelled units.

 

3.          Settlement. Any Vested Award Units shall be settled as soon as
administratively practicable following the vesting of the applicable Vested
Award Unit; and, in any event, within sixty (60) days following such vesting.
Unless otherwise directed by the Committee, all distributions shall be made by
the Company in the form of whole Shares, and any fractional Share shall be
applied to the payment of withholding taxes.

 

1 

 

 

4.         Acknowledgement. The Participant acknowledges that the Restricted
Share Units and the Shares subject to the Restricted Share Units are subject to
adjustment, modification and termination in certain events as provided in the
Plan, including Section 13 of the Plan. The Participant has received and
reviewed a copy of the Plan and agrees to be bound by the terms and conditions
of the Plan.

 

5.         Additional Provisions.

 

a.           Additional Terms. The terms and conditions of this Award are
governed by the Plan, and this Award is also subject to all interpretations,
amendments, rules and regulations which may from time to time be adopted under
the Plan.

 

b.           Entire Agreement. The Award Agreement and the Plan constitute the
entire agreement of the parties hereto with regard to the subject matter hereof.
They supersede in their entirety all other prior undertakings, agreements,
representations or understandings (whether oral or written and whether express
or implied) of you and the Company which relate to the subject matter hereof;
provided, however, that the provisions of the Plan shall continue to apply, and
further provided that in case of inconsistencies or ambiguities, the provisions
of the Plan shall prevail over the provisions of the Award Agreement. The
invalidity or unenforceability of any provision of the Award Agreement shall not
affect the validity or enforceability of any other provision of the Award
Agreement.

 

c.           Agreement Severable. In the event that any provision of the Award
Agreement is held invalid or unenforceable, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of the Award Agreement.

 

d.           Service Provider Relationship. Nothing in the adoption of the Plan
or the award of the Restricted Share Units thereunder pursuant to the Award
Agreement shall confer any right on a Participant with respect to continuation
of employment or a consulting or directorship arrangement with the Company or
any Subsidiary, nor shall they interfere in any way with the right of the
Company or any Subsidiary that employs such Participant or engages such
Participant as a consultant or director to terminate the Participant’s
employment or consulting or directorship arrangement at any time, with or
without cause.

 

e.           Governing Law. The Award Agreement and the Plan shall be governed
by and construed in accordance with the laws of the province of Ontario, except
with respect to those provisions of the Award Agreement and the Plan concerning
the Code, which shall be governed by and construed in accordance with the laws
of the State of Delaware as superseded by applicable United States federal law.

 

f.            Electronic Delivery. The Company may deliver any documents related
to the Award granted under this Award Agreement and participation in the Plan by
electronic means or to request Participant’s consent to participate in the Plan
by electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan and
sign the Award Agreement through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

2 

 

  

g.         Amendment, Suspension and Termination. To the extent permitted by the
Plan, the Award Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of the Award
Agreement shall adversely affect the Restricted Share Units in any material way
without your prior written or electronic consent.

 

h.         Notices. Any notice or other communication to be given under or in
connection with this Agreement or the Plan shall be given in writing and shall
be deemed effectively given on receipt or, in the case of notices from the
Company to you, five days after deposit in the United States mail, postage
prepaid, addressed to you at the address on file with the Company or at such
other address as you may hereafter designate by notice to the Company.

 

i.          Transferability. Any attempt by you to transfer any interest in your
Award or any underlying Shares in violation of the transferability provisions in
the Plan shall be null and void and of no effect.

 

j.          Successors and Assigns. The Company may assign any of its rights
under this Award Agreement to single or multiple assignees, and the Award
Agreement shall inure to the benefit of the successors and assigns of the
Company. Subject to the restrictions on transfer set forth in Section 5(i) of
the Award Agreement and the Plan, the provisions of the Award Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and to the Participant, the Participant’s executors, administrators,
heirs, successors, representatives and assignees.

 

k.         Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of the Award Agreement.

 

l.           Data Privacy Waiver. By accepting the grant of the Restricted Share
Units, the Participant hereby agrees and consents to:

 

i.            the collection, use, processing and transfer by the Company and
its Subsidiaries (collectively, the “Group”) of certain personal information
about the Participant (the “Data”);

 

ii.         any members of the Group transferring Data amongst themselves for
the purposes of implementing, administering and managing the Plan;

 

iii.         the use of such Data by any such person for such purposes; and

 

iv.         the transfer to and retention of such Data by third parties in
connection with such purposes.

 

For the purposes of clause (i) above, “Data” means the Participant’s name, home
address and telephone number, date of birth, other employee information, any tax
or other identification number, details of all rights to acquire Shares granted
to the Participant and of Shares issued or transferred to the Participant
pursuant to the Plan.

 

3 

 

  

  WASTE CONNECTIONS, INC.         By:     Name: Ronald J. Mittelstaedt   Title:
Chairman and Chief Executive Officer

 

4 

 

 

Exhibit A

 

Additional Provisions for

Restricted Share Unit Award Agreement

For US Participants in the

Waste Connections, Inc. 2016 Incentive Award Plan

 

The additional terms and conditions of this Exhibit A shall apply to the
Restricted Share Unit Award for any Participant who is a US Participant.

 

1.         Settlement of Awards. In no event shall the Company deliver the
Vested Award Units to you later than March 15 of the calendar year (or, for an
Award which becomes vested in installments over more than one calendar year,
calendar years) following the calendar year in which the Vested Award Units
vest. The Company may delay a distribution or payment in settlement of Vested
Award Units if it reasonably determines that such payment or distribution will
violate federal securities laws or any other Applicable Law, provided that such
distribution or payment shall be made at the earliest date at which the Company
reasonably determines that the making of such distribution or payment will not
cause such violation, as required by Treasury Regulation Section
1.409A-2(b)(7)(ii), and provided further that no payment or distribution shall
be delayed under this Section if such delay will result in a violation of
Section 409A of the Code.

 

2.         Taxation and Withholding.

 

(A)         Federal Income Tax. You generally will recognize ordinary income for
federal income tax purposes on the date the Shares subject to your Award vest,
and you must satisfy the income tax withholding obligation applicable to that
income. The amount of your taxable income will generally be based on the closing
selling price per common share on the New York Stock Exchange on the date your
Vested Award Units are issued and distributed times the number of Shares which
are distributed on that date. This is a general summary of the possible tax
consequences of the Award and is not tax advice. You are advised to consult with
your own advisor as to the possible tax consequences of this Award.

 

(B)         FICA Taxes. You will be liable for the payment of the employee share
of the FICA (Social Security and Medicare) taxes applicable to your Award, which
liability will generally arise at the time your Award vests. FICA taxes will
generally be based on the closing selling price of the shares on the New York
Stock Exchange on the date those Shares vest under your Award.

 

(C)         Withholding Taxes. You must pay all applicable federal, state and
local income and employment withholding taxes when due.

 

i.            In the Company’s sole discretion, the Company may collect any
applicable federal, state and local income and employment withholding taxes with
respect to the Award through an automatic Share withholding procedure pursuant
to which the Company will withhold a portion of those vested Shares with a fair
market value (measured as of the date the withholding obligation arises) equal
to the amount of such withholding taxes (the “Share Withholding Method”);
provided, however, that the amount of any Shares so withheld shall not exceed
the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state and
local tax purposes, including payroll taxes, that are applicable to supplemental
taxable income. You shall be notified in writing in the event such Share
Withholding Method is no longer available.

 

A-1 

 

  

ii.         Should any Shares vest under the Award at a time when the Share
Withholding Method is not available, then the Company may, in its sole
discretion, collect any applicable federal, state and local income and
employment withholding taxes from you through any of the following alternatives:

 

1.          your delivery of a separate check payable to the Company in the
amount of such withholding taxes, or

 

2.          the use of the proceeds from a next-day sale of the Shares issued to
you; provided and only if (i) such a sale is permissible under the Company’s
trading policies governing the sale of common shares, (ii) you make an
irrevocable commitment, on or before the vesting date for those Shares, to
effect such sale of the Shares, and (iii) the transaction is not otherwise
deemed to constitute a prohibited loan under Section 402 of the Sarbanes-Oxley
Act of 2002.

 

3.          Claw-Back. Pursuant to its general authority to determine the terms
and conditions applicable to the Restricted Share Units, the Committee shall
have the right to require the Participant to agree by separate written or
electronic instrument that the Units (including any proceeds, gains or other
economic benefit actually or constructively received by the Participant upon any
receipt of the Restricted Share Units or upon the receipt or resale of any
Shares underlying the Restricted Share Units) shall be subject to the provisions
of any claw-back policy implemented by the Company, including, without
limitation, any claw-back policy adopted to comply with the requirements of
Applicable Law, including without limitation the Dodd-Frank Wall Street Reform
and Consumer Protection Act and any rules or regulations promulgated thereunder,
to the extent set forth in such claw-back policy.

 

4.          Code Section 409A. This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan or the Award
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify you or any other person for failure to do so) to adopt such amendments
to the Plan or the Award Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
for this Award either to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A. Notwithstanding anything in this
Award Agreement to the contrary, to the extent that any payment or benefit
constitutes non-exempt “nonqualified deferred compensation” for purposes of
Section 409A of the Code, and such payment or benefit would otherwise be payable
or distributable hereunder by reason of the Participant’s Termination of
Employment, all references to the Participant’s Termination of Employment shall
be construed to mean a “separation from service,” as defined in Treasury
Regulation Section 1.409A-1(h) (a “Separation from Service”), and the
Participant shall not be considered to have a Termination of Employment unless
such termination constitutes a Separation from Service with respect to the
Participant.

 

A-2 

 

  

5.          Employment Relationship. Unless otherwise provided in a written
employment agreement or by applicable law, Participant’s employment by the
Company or any Subsidiary shall be on an at-will basis, and the employment
relationship may be terminated at any time by either Participant or the Company
or Subsidiary for any reason whatsoever, with or without cause. Any question as
to whether and when there has been a Termination of Employment, and the cause of
such termination, shall be determined by the Administrator, and its
determination shall be final.

 

6.          Conformity to Applicable Law. You acknowledge that the Plan, the
Award Agreement and this Exhibit A are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Restricted Share
Units are granted, only in such a manner as to conform to Applicable Law. To the
extent permitted by Applicable Law, the Plan, the Award Agreement and this
Exhibit A shall be deemed amended to the extent necessary to conform to
Applicable Law.

 

7.          Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan, the Award Agreement or this Exhibit A, if you are
subject to Section 16 of the Exchange Act, the Plan, the Restricted Share Units,
including Restricted Share Units resulting from dividend equivalent rights, and
the Award Agreement and this Exhibit A shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by Applicable Law, the Award Agreement and this Exhibit A shall be
deemed amended to the extent necessary to conform to such applicable exemptive
rule.

 

8.          Additional Disclosure. Along with the Award Agreement, you also
received a copy of the official prospectus summarizing the principal features of
the Plan. Please review the plan prospectus carefully so that you fully
understand your rights and benefits under your Award and the limitations,
restrictions and vesting provisions applicable to the Award.

 

A-3 

 